As filed with the Securities and Exchange Commission on January 27, 2016. Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 KMG CHEMICALS, INC. (Exact Name of Registrant as Specified in Its Charter) Texas 75-2640529 (State or Other Jurisdiction of Incorporation or organization) (I.R.S. Employer Identification Number) 300 Throckmorton Street Fort Worth, Texas (Address of Principal Executive Offices) (Zip Code) KMG Chemicals, Inc. 2016 Long Term Incentive Plan (Full Title of the Plan) Christopher T. Fraser Chief Executive Officer 300 Throckmorton Street
